DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 – in Line 2 of the claim: replace “claim 13,”

Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 13, the closest prior art fails to disclose “measuring device including at least one magnetoresistive sensor, said magnetoresistive sensor having a first sensitivity at a first operating point and a second sensitivity at a second operating point, the sensitivity at the second operating point being low or zero, said measuring device providing a first measurement when the magnetoresistive sensor is at the first operating point and a second measurement when the magnetoresistive sensor is at the second operating point, said first measurement corresponding to a first response of the measuring device in the presence of the magnetic field at the first operating point and said second measurement corresponding to a second response of the measuring device in the presence of the magnetic field at the second operating point; a modulator comprising a voltage generator and a current or voltage pulse generator and configured to switch the magnetoresistive sensor from the first operating point to the second operating point and from the second operating point to the first operating point so that said measuring device provides said first measurement and said second measurement, said modulator having a first configuration corresponding to the first operating point and a second configuration corresponding to the second operating point” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 22, the closest prior art fails to disclose “magnetoresistive sensor having a first sensitivity at the first operating point and a second sensitivity at the second operating point, the sensitivity at the second operating point being low or zero, said measuring device providing a first measurement when the magnetoresistive sensor is at the first operating point and a second measurement when the magnetoresistive sensor is at the second operating point, said first measurement corresponding to a first response of the measuring device in the presence of the magnetic field at the first operating point and said second measurement corresponding to a second response of the measuring device in the presence of the magnetic field at the second operating point; modulating the sensitivity of the magnetoresistive sensor by switching the magnetoresistive sensor from the first operating point having the first sensitivity to the second operating point having the second sensitivity and from the second operating point to the first operating point, the modulating being carried out with a modulator that comprises a voltage generator and a current or voltage pulse generator and configured to switch said magnetoresistive sensor” in combination with all other limitations of the claim renders the claim allowable over the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868